          Case 2:19-cv-06149-GJP Document 8 Filed 01/21/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

U.S. Claim Services, Inc., dba Payne        :
Richards & Associates                       : CIVIL ACTION
                                            :
              v.                            :
                                            : NO: 2:19-cv-06149-GJP
Dominick DeSimone                           :
                                            :
                                            :

                                NOTICE OF APPEARANCE

TO THE CLERK OF COURT:

       Kindly enter my appearance as counsel on behalf of Plaintiff, U.S. Claim Services, Inc.,

dba Payne Richards & Associates, in the above-captioned matter.

                                                    Respectfully submitted,

                                                    MARSHALL DENNEHEY WARNER
                                                    COLEMAN & GOGGIN, P.C.

                                                          /s/ Karen E. Grethlein
                                                    By:_____________________________
                                                      KAREN E. GRETHLEIN, ESQUIRE
                                                      Attorney ID No.: 321226
                                                      Attorney for Plaintiff
                                                      2000 Market Street, Suite 2300
                                                      Philadelphia, PA 19103
                                                      (215) 575-2770
                                                      kegrethlein@mdwcg.com

Date: January 21, 2020
          Case 2:19-cv-06149-GJP Document 8 Filed 01/21/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that true and copy of the attached Notice of Appearance was served on the

below counsel of record via electronic court filing:



                                   Andrew B. Austin, Esquire
                                        P.O. Box #54628
                                     Philadelphia, PA 19148
                                  austin@stackhousegroup.com



                                                       Respectfully submitted,

                                                       MARSHALL DENNEHEY WARNER
                                                       COLEMAN & GOGGIN, P.C.

                                                             /s/ Karen E. Grethlein
                                                       By:_____________________________
                                                         KAREN E. GRETHLEIN, ESQUIRE
                                                         Attorney ID No.: 321226
                                                         Attorney for Plaintiff
                                                         2000 Market Street, Suite 2300
                                                         Philadelphia, PA 19103
                                                         (215) 575-2770
                                                         kegrethlein@mdwcg.com

Date: January 21, 2020
